Citation Nr: 0844853	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and representative


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran's claim for service 
connection for PTSD and assigned a 10 percent initial 
evaluation, effective March 25, 2003.  In an August 2006 
Supplemental Statement of the Case (SSOC) rating decision, 
the RO increased the veteran's PTSD evaluation to 30 percent, 
effective March 25, 2003.  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In February 2006, a hearing was held before a Decision Review 
Officer at the Cleveland, Ohio RO.  A transcript of that 
proceeding has been associated with the claims folder.

In a May 2007 statement in support of his claim, the veteran 
raised a new claim of entitlement to an earlier effective 
date for service connection for PTSD.  This matter has not 
been developed for appellate consideration, and is referred 
to the RO for appropriate action.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by depressed mood, suspiciousness, 
chronic sleep impairment, anger, intrusive thoughts, 
infrequent nightmares, hypervigilance, feelings of isolation, 
disturbances of motivation and mood, a blunted affect and 
difficulty in adapting to stressful circumstances, productive 
of social and occupational impairment comparable to no worse 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated; it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nonetheless, to the extent that this holding applies to 
appeals of initial ratings, the Board finds that any defects 
with regard to the Vazquez-Flores test are non-prejudicial.  
In this case, because notification of the specific rating 
criteria was provided in the October 2005 Statement of the 
Case (SOC), instead of a specific pre-adjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  As to the remaining 
elements, the August 2006 SSOC advised the veteran of the 
criteria for assigning appropriate disability ratings and the 
type of evidence considered in assigning a disability rating.  
Additionally, the veteran was questioned about his employment 
and daily life during the April 2005 and May 2007 VA 
examinations, and provided statements in which he detailed 
the impact of his disability on his daily life.  The Board 
also notes that the veteran's representative's November 2008 
brief, which specifically refers to the criteria necessary 
for 50, 70 and 100 percent disability ratings, clearly 
demonstrates that the veteran had actual knowledge of what 
evidence was required to support the increased rating claim.  
Based on these facts, as well as the notice given, the 
questions asked, and the responses provided by the veteran, 
the Board finds that the appellant knew what evidence was 
needed to support his claim.

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and VA medical center (VAMC) records are in the file, as well 
as VA medical examination reports dated April 2005 and July 
2006.  The veteran has not referenced any outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claim.  Moreover, the claims folder contains the 
veteran's own statements in support of his claim.  Therefore, 
the examinations, in addition to the treatment records and 
the veteran's lay statements, provide an adequate record upon 
which to base a decision.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.   

Accordingly, the Board will proceed to a decision on the 
merits.

II.  Laws and regulations

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, each piece of evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  With 
regard to the veteran's claim for an evaluation in excess of 
30 percent disabling for PTSD with depressive disorder, where 
he timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for any periods since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 10 percent rating requires:

Occupational and social impairment due 
to mild or transient symptoms, which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

The current 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

 The Board must also consider the Global Assessment of 
Functioning (GAF) scores that have been reported.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994), p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), for rating 
purposes).

III.  Analysis

The appellant is a Vietnam combat veteran.  He was assigned 
an initial disability rating of 10 percent for PTSD, and was 
later granted an increased evaluation of 30 percent, but 
contends that he is entitled to a higher initial evaluation.  
After a careful review of the record, and for reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against the assignment of an 
initial disability rating in excess of 30 percent at any time 
from March 25, 2003.  In reaching this conclusion, the Board 
notes that the veteran's symptoms include depressed mood, 
suspiciousness, chronic sleep impairment, anger, intrusive 
thoughts, infrequent nightmares, hypervigilance, feelings of 
isolation, disturbances of motivation and mood, a blunted 
affect and difficulty in adapting to stressful circumstances.

VAMC outpatient treatment records beginning in March 2003 
show that the veteran was seen on multiple occasions at the 
mental health clinic during that month.  During the first 
assessment, he was seen for complaints of feeling emotionally 
numb, and having startle response and dreams that he was 
killed in Vietnam.  On mental status examination, he was 
observed to have a casual and kept dress.  It was reported 
that he was alert, spontaneous and oriented to person, place 
and time.  The examiner noted that he was cooperative, with 
good eye contact.  His mood was described as somber, with a 
blunted affect, and his thoughts were consistent with 
content.  Insight and judgment were fair.  He denied any 
suicidal or homicidal ideation, as well as hallucinations.  
His GAF score was 50.  The examiner diagnosed rule out PTSD.  
During a second evaluation, the findings on mental status 
examination were essentially unchanged, and the diagnosis was 
depression, consider PTSD; his GAF score was 45.  During a 
third evaluation, the examiner found that he met the DSM-IV 
criteria for PTSD, with symptoms of emotional numbing, 
intrusive thoughts and psychological distress and reactivity 
on exposure to cues; avoidance of thoughts, feelings, 
activities, people and places reminiscent of his Vietnam 
experiences; inability to recall important aspects of his 
service trauma; anhedonia; emotional detachment; 
hyperarousal, with sleep difficulties, irritability and 
anger; isolation, concentration difficulties; hypervigilance; 
and an increased startle response.  His GAF score was 55.

Private treatment records dated from May 2003 to July 2004 
show that the veteran complained of anxiety and difficulty 
with sleep, periodic flashbacks, startle response, and 
emotional numbness with an inability to be loving and 
attentive with his family.  He told the examiner that he was 
taking a prescription sleep aid and an antidepressant.  He 
reported being short-tempered and irritable, but without a 
history of aggression.  He said he had very few friends.  He 
also reported having flashbacks and nightmares.  The examiner 
noted the veteran's mood was slightly better, and that he had 
no symptoms suggestive of mania or psychosis, no delusions or 
hallucinations, and no suicidal or homicidal thoughts.  In 
May 2003, he reported he had worked for the Post Office for 
26 years, and was married with grandchildren.  The examiner 
diagnosed PTSD as a result of the veteran's wartime 
experiences.  

In April 2005, the veteran underwent a VA mental health 
evaluation in conjunction with his PTSD service connection 
claim.  He reported having insomnia, frequent recurring 
thoughts and dreams of Vietnam, avoidance of stimuli 
associated with his trauma, and feelings of detachment and 
estrangement from others.  He also complained of irritability 
and difficulty concentrating.  However, he said he was no 
longer experiencing hypervigilance, and only had a mild 
startle response to loud noises.  He also reported problems 
getting along with co-workers.  He was diagnosed with PTSD, 
with a GAF score of 61, representing only mild PTSD symptoms. 

Between September 2005 and October 2006, he continued to 
report feelings of depression, anger, isolation and 
detachment, with intrusive thoughts, hypervigilance, 
avoidance of crowds, recurring nightmares and an inability to 
show affection.  Throughout this period, his examiner noted 
that he was well-groomed, with no signs of distress, alert 
and fully oriented.  His speech and thoughts were clear and 
appropriate, and he reported no gross memory loss.  He denied 
having suicidal/homicidal ideation, delusions or 
hallucinations.  During this period, his GAF scores 
fluctuated between 45 and 55.  

During an RO hearing in February 2006, he stated that his 
psychiatric medication was not effective.  He testified that 
he experienced nightmares two to three times per week, but 
that his medication made him forget the specific content.  He 
said that he slept five to seven hours per night.  He 
reported occasionally needing to isolate himself from his 
family, and said he had become verbally abusive to his young 
grandchildren who lived with him.  With regard to his 
occupation, he said that he had worked as a mail carrier for 
over 26 years, but had recently retired due to stress and an 
inability to get along with his co-workers.  He also said 
that he occasionally had homicidal thoughts about his former 
supervisor.  

In July 2006, he underwent a second VA mental health 
evaluation.  He reported having feelings of anger and 
irritability about three to four times per day.  He also 
claimed to have sleep disturbances, with weekly nightmares 
about Vietnam, and an increased startle response.  During the 
mental status examination, he was noted to be clean and 
neatly dressed, with good eye contact.   He was also found to 
be alert and oriented times three, with normal psychomotor 
activity, speech and thoughts.  His GAF score was 55, which 
the examiner said indicated moderate PTSD symptoms resulting 
in minimal reduction in social, vocational and mental 
functioning.   

During a VAMC outpatient therapy session in November 2006, he 
reported having a reduction in anger and irritability in 
response to a new medication.  However, he said that he was 
having some marital problems and increased depression.  He 
also stated that he had recently been neglecting his personal 
hygiene.  His affect was noted as blunted.  Between February 
and March 2007, he again reported increased feeling of 
depression, with anger, intrusive thoughts and dreams, and 
hypervigilance.  The examiner prescribed an increase in his 
antidepressant medication.  His GAF score was 49.  Other than 
having a blunted affect, his mental status was found to be 
normal, with no signs of psychosis, hallucinations, 
delusions, or suicidal/homicidal thoughts.

As stated, the veteran contends that his PTSD warrants a 
higher initial evaluation.  Having reviewed the complete 
record, and for the reasons and bases set forth below, the 
Board concludes that the veteran's PTSD has been shown to 
more closely approximate the criteria for a 30 percent 
disability rating.  

The Board notes that while the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to depressed mood, emotional numbing, avoidance, startle 
response, suspiciousness, chronic sleep impairment, anger, 
intrusive thoughts, infrequent nightmares, hypervigilance, 
feelings of isolation, disturbances of motivation and mood, a 
blunted affect and difficulty in adapting to stressful 
circumstances, he does not present with a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking.  His mental 
status evaluations were consistently normal.  He was found to 
be alert and oriented to person, place and time, had normal 
speech and thought, with no reports of hallucinations or 
delusions, fair insight and judgment, and had no reports of 
suicidal ideations.  Although he frequently complained of, 
and was sometimes noted as having a blunted affect (a severe 
reduction in the intensity of affective expression), this 
symptom in and of itself, without other mental abnormalities, 
is not enough to warrant a finding of a higher disability 
rating.  Moreover, while he did report,  during the February 
2006 RO hearing, of having thoughts of killing his former 
supervisor, this appears to have been a brief or fleeting 
thought, as he only mentioned it once over the course of four 
years.

Additionally, in considering whether to grant a higher 
initial rating, the Board has considered the veteran's GAF 
scores throughout the course of his mental health treatment 
and evaluations.  However, it finds the actual clinical 
findings discussing his symptomatology to be more probative.  
During the course of his VAMC outpatient treatment, the 
veteran's GAF scores fluctuated, representing moderate to 
severe PTSD symptoms.  During his April 2005 and July 2006 VA 
mental health evaluations, his GAF scores were reported to be 
61 and 55 respectively, denoting mild and moderate symptoms.  
Nonetheless, the medical evidence of record consistently 
revealed that his mental status was normal, and did not meet 
the aforementioned criteria for a 50 percent initial 
evaluation.  

The Board further notes that although the veteran has been 
found to suffer from depressive disorder, depression is a 
symptom contemplated by a 30 percent rating.  In addition, 
although he was found to have disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, symptoms 
contemplated by a 50 percent rating, this behavior alone, 
without any of the other symptoms included in the 50 percent 
criteria, does not warrant a higher rating.   

For these reasons, the Board finds that the veteran does not 
more nearly approximate the criteria for a 50 percent 
disability rating.

The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating, and concludes that based 
on the competent medical evidence of record, the veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); or spatial disorientation.  The 
Board notes that although the veteran mentioned, during a 
November 2006 VAMC therapy session, that he had begun to 
disregard his personal hygiene, there is no objective 
evidence of this contention.  Throughout his private and VAMC 
mental health treatment, as well as the two VA examinations, 
the veteran was always noted as clean and neatly dressed.  
There is no competent evidence to suggest that he ever 
neglected his personal appearance and hygiene. 	Moreover, 
although the veteran may have experienced difficulty in 
establishing and maintaining effective relationships, he 
clearly has the ability to do so.  During the February 2006 
RO hearing, he told the examiner that he had a friend who he 
met with once a week, and another whom he had not recently 
seen.  He also advised a VA examiner that he had been married 
more than 10 years to his current spouse. 	

Additionally, there is no evidence suggesting that the 
veteran's PTSD has ever been manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 

For these reasons, the Board concludes that the veteran's 
PTSD most closely approximates the criteria for a 30 percent 
rating throughout the rating period on appeal.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an initial increased rating 
for PTSD; the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD with depressive disorder is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


